Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement

Claims 1, 4-6, 9-12, and 20-26 are allowable. The restriction requirement set forth in the November 23, 2021 Office Action has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of claims 13, 16-19 (amended claims set submitted on April 6, 2022) is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Woodward (Registration No. 35,020) on 4/30/2022.

	An amendment to claim 1 was made.  The application has been amended as follows:

In Claim 1: 
Page 3, Line 5-6 reads:

“and the amount W (mass%) measurement conditions are:
	using a carbon analyzer (EMIA-STEP) available from HORIBA, Ltd:”
	
Replaced as:
“and the amount W (mass%) measurement conditions using a carbon analyzer are:”

Allowable Subject Matter

	Claims 1, 4-6, 9-13, and 16-26 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Pfeifer (US Patent Application Publication Number 2006/0251535 A1) teaches in Fig. 1, a powder material for producing a three-dimensional object, the powder material comprising a base material; a resin; and resin particles. Pfeifer teaches in Fig. 1 that shows two different particles with a coating of adhesive and fine-grained material (para. [0032]).  Pfeifer also teaches the use of the composition in the three-dimensional (3D) binder printing process, where the layer of powder is wetted in defined regions with a binder liquid, which activates the adhesive of the coating. Pfeifer teaches the use of base material (element 1, and 2), and a resin material (element 3).  Pfeifer further teaches the use of resin particles by use of fine grained materials (element 4, 5 and 6).

Additionally, Holve (GB 1232256) teaches in a method of producing an aluminum powder for sintering process that the carbon content is controlled, and the carbon content of 1 to 2% which it is necessary to maintain is of decisive importance such that the aluminum parts provided with improved mechanical properties (page 1, column 2, lines 60-70).

  However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“wherein the resin particles comprise a second resin, and wherein the powder material comprises the resin particles over the coating film, wherein the second resin comprises at least one resin selected from the group consisting of acrylic, styrene, and amino,”

In combination with – 

“wherein an amount W (mass%) of carbon remaining in the powder material after heating in a vacuum of 10-2 Pa or lower at 450 degrees C for 2 hours satisfies a formula: W(mass%) < 0.9/M, where M represents a specific gravity (g/cm3) of the base material, wherein W is measured with heating conditions:” as specified by the heating conditions in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742